DETAILED ACTION
This office action is in response to appeal brief filed 1/29/2021 and 2/1/2021.
Claims 18-34 are pending. Claims 1-17 have been canceled.

Allowable Subject Matter
Claims 18-34 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claims 18-34 are allowable because prior art does not disclose, alone or in combination along with, the limitations of the independent claims reciting “major bus line provided on the bottom of the semiconductor substrate …, wherein the array of microcells, the plurality of minor bus lines, the plurality of vias, and the major bus line are fabricated on the semiconductor substrate using semiconductor processing techniques”. These claim limitations are understood to require the major bus line to be integrally formed with the microcells, minor bus lines, and vias on the same semiconductor substrate, as consistent with applicant’s remark (see brief filed on 2/1/2021, pages 8-10). While prior art Fujii teaches wiring lines SR1,SR2 provided on a separate wiring board that is subsequently attached to the semiconductor device substrate, Fujii does not teach the claimed major bus line integrally formed with the microcells, minor bus lines, and vias on the same semiconductor substrate.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YU CHEN whose telephone number is (571)270-7881.  The examiner can normally be reached on Monday-Friday: 9:00AM-6:00PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ken Parker can be reached on (571)272-2298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YU CHEN/Primary Examiner, Art Unit 2815